Citation Nr: 0815830	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  07-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 6, 
2001, for the grant of service connection for a bilateral 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A March 1998 rating decision denied service connection 
for a bilateral knee condition; this decision was issued on 
March 19, 1998; and the veteran did not enter a notice of 
disagreement within one year of issuance of notice of this 
decision.

2.  On December 6, 2001, the RO received the veteran's 
request to reopen service connection for a bilateral knee 
condition.  

3.  There was no pending claim prior to December 6, 2001, 
pursuant to which service connection for a bilateral knee 
condition could have been awarded.


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 2001, 
for the award of service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West. 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Since the rating decision that is on appeal granted service 
connection for a bilateral knee disability and an effective 
date for the award, statutory notice had served its purpose 
and its application was no longer required.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).  Still, an August 
2006 letter provided notice on the issue of effective dates 
of awards and the claim was subsequently readjudicated.  
Neither the veteran nor his representative has alleged that 
notice in this matter was less than adequate.  All evidence 
relevant to the veteran's claim has been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any other pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

In August 1996, the veteran filed a claim for service 
connection for a bilateral knee disability, and this claim 
was denied in a February 1997 rating decision.  In June 1997, 
the veteran indicated that he wanted the RO to "reconsider" 
the February 1997 decision and submitted additional evidence.  
The RO issued a rating decision in June 1997 confirming the 
previous denial.  The veteran submitted additional evidence 
in July 1997, and the RO issued another rating decision in 
August 1997 which denied the claim for service connection and 
confirmed the previous denials.  The veteran again submitted 
evidence in October 1997, and the claim was again denied in a 
March 1998 rating decision.  A review of the record indicates 
that the veteran was informed of the aforementioned decisions 
and that he did not appeal any of them.  Hence, the RO's 
decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

In December 2001, the RO received a request to reopen his 
claim of service connection for a bilateral knee disorder.  
The request to reopen was subsequently granted, and service 
connection for a bilateral knee disability was established by 
the Board in a June 2006 decision.  In a July 2006 rating 
decision, the RO assigned an effective date of December 6, 
2001, which was the date the request to reopen was received.  
The veteran contends that the effective date should be the 
date he initially filed for service connection in August 
1996.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  

The Board notes that following the RO's March 1998 denial of 
service connection for a bilateral knee disorder and prior to 
December 6, 2001 (the date of receipt of the veteran's 
reopened claim), the veteran did not submit any communication 
indicative of intent to apply for service connection for a 
bilateral knee disability which could constitute a pending 
claim.  38 C.F.R. § 3.155.  His earlier claim for service 
connection for a bilateral knee disability had been finally 
resolved, and the veteran had not appealed the determination.  
Further, the veteran had not raised a claim of clear and 
unmistakable error that would vitiate the finality of the 
March 1998 decision (see 38 C.F.R. § 3.105(a)).  Hence, there 
was no pending claim prior to December 6, 2001, pursuant to 
which benefits could be granted.  

In this case, the earliest effective date possible is the 
date that the claim to reopen was received, which is the 
effective date currently assigned.  38 C.F.R. § 3.400.  
Therefore, the stated effective date is appropriate.  


ORDER

An effective date earlier than December 6, 2001, for the 
grant of service connection for a bilateral knee disorder is 
denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


